     Case: 1:20-cv-02112 Document #: 36 Filed: 05/15/20 Page 1 of 1 PageID #:499

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

Libertarian Party of Illinois, et al.
                                        Plaintiff,
v.                                                     Case No.: 1:20−cv−02112
                                                       Honorable Charles R. Norgle Sr.
J.B. Pritzker, et al.
                                        Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, May 15, 2020:


        MINUTE entry before the Honorable Rebecca R. Pallmeyer: Motion hearing held
by telephone. For the reasons stated on the record, State Board of Elections Defendants'
emergency motion for reconsideration in part of order granting preliminary injunction [31]
is granted in part and denied in part. The court will shorten the deadline for submission of
candidate nomination and petition filings to 7/20/2020. The minimum petition signature
threshold will remain at 10% as previously ordered. Notice mailed by judge's staff (ntf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
